Citation Nr: 0626967	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 and May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In September 2005 the veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

The issues of service connection for ankylosing spondylitis 
of the cervical spine and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1994 RO decision denied entitlement to service 
connection for ankylosing spondylitis of the cervical spine

2.  Evidence received subsequent to the November 1994 RO 
decision raises a reasonable possibility of substantiating 
the veteran's cervical spine claim.

3.  A February 2002 RO decision denied entitlement to service 
connection for PTSD.

4.  Evidence received subsequent to the February 2002 RO 
decision raises a reasonable possibility of substantiating 
the veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The November 1994 and February 2002 RO decisions denying 
service connection for cervical spine disability and PTSD are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 1994 and February 
2002 RO decisions is new and material, and the veteran's 
claims of service connection for a cervical spine disability 
and PTSD are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for ankylosing 
spondylitis of the cervical spine was denied by a November 
1994 rating decision, and the veteran's claim of service 
connection for PTSD was denied in a February 2002 rating 
decision.  Those decisions are final, and a claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

As for the issue of service connection for ankylosing 
spondylitis of the cervical spine, the Board notes that a 
February 2004 letter from the veteran's private physician 
(D.C.C., MD) suggested that the veteran's cervical spine 
disability could possibly be related to his military service 
in Vietnam.  

As for the issue of service connection for PTSD, the Board 
observes that the record now contains a current diagnosis (VA 
record dated in July 2004) of that disorder, an item of 
evidence that was not of record at the time of the February 
2002 rating decision.

The February 2004 private physician's letter and the current 
diagnosis of PTSD raise a reasonable possibility of 
substantiating the claims, and the Board finds that the 
evidence is new and material under 38 C.F.R. § 3.156.  As 
such, the veteran's claims are reopened.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for ankylosing spondylitis of the cervical 
spine and PTSD are reopened.


REMAND

Having concluded that the veteran's claims have been 
reopened, the Board is of the opinion that additional 
development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claims.

As for the issue of service connection for ankylosing 
spondylitis of the cervical spine, the Board finds that a VA 
examination with an opinion of etiology based on a review of 
the entire record is necessary to determine whether the 
veteran's cervical spine disability is related to his 
military service, to include exposure to herbicides during 
service.

As for the issue of service connection for PTSD, the Board 
notes that the veteran has indicated that his stressor 
related to this claim is based on an incident he witnessed 
during his service in Vietnam with the 39th Engineer 
Battalion (CBT) sometime from September 1969 to October 1970.  
In particular, the veteran asserted that his unit was 
ambushed (Board hearing transcript, page 6) during a mine 
sweeping operation, resulting in the death of several 
individuals.  The RO should request research and verification 
of the veteran's alleged stressor from the U.S. Army and 
Joint Services Records Research Center (JSRRC), and, if a 
stressor is verified, schedule the veteran for a PTSD 
examination.

As the veteran has indicated that he is receiving VA 
treatment for his PTSD, such records should be obtained and 
associated with the claims file.

Finally, as the veteran did not receive any notice regarding 
ratings of spine and PTSD disorders or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO 
will have the opportunity to correct such deficiency on 
remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
spine and PTSD disorders and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA spine examination to identify the 
nature of any cervical spine disability 
that might be present, and to ascertain 
its relationship, if any, to the 
veteran's service.  The examiner should 
be provided the veteran's entire claims 
file for review, and a notation that this 
review took place should be included in 
any report provided.  With respect to any 
cervical spine disability that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disorder was present during service 
(or within one year thereafter), or is 
otherwise related to the veteran's 
military service, to include exposure to 
herbicides during his service in Vietnam.  
The examiner should provide a rational 
for any opinions expressed, and should 
feel free to comment, if appropriate, on 
the February 2004 medical opinion 
(D.C.C., MD) already of record.

3.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for PTSD which are not already 
of record should be secured and 
associated with the claims file.

4.  The RO should request verification of 
the veteran's alleged stressor from the 
JSRRC.

5.  If the veteran's PTSD stressor is 
verified, the RO should schedule the 
veteran for a PTSD examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically indicate 
whether the veteran currently has PTSD 
and, if so, whether it resulted from a 
verified in-service stressor.  All 
opinions should be supported by adequate 
rationale.

6.  The RO should then readjudicate the 
claims.  If they remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


